EXHIBIT 10.7

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”), entered into and effective as of
December 21, 2012, is by and between NEWSOURCE REINSURANCE COMPANY, LTD., a
company organized under the laws of Bermuda (the “Company”), and the undersigned
investor, by itself or through a direct or indirect subsidiary (collectively,
“Investor”).

 

RECITALS

 

WHEREAS, Investor has agreed to make a capital contribution to the equity
capital of the Company in the amount of Eighteen Million Dollars (US$18,000,000)
(the “Capital Contribution”), in exchange for which the Company has agreed to
issue to Investor a specified number of Preferred Shares, par value US$1.00 per
share of the Company (the “Common Shares”).

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
obligations and agreements contained herein, Investor and the Company, intending
to be legally bound, hereby agree as follows:

 

1.             Purchase and Sale of Common Shares.  Subject to the terms and
conditions set forth herein and in that certain Shareholders’ Agreement, to be
entered into by Investor, Altisource Asset Management Corporation, a United
States Virgin Islands corporation and the Company (as the same may be amended,
supplemented and/or otherwise modified from time to time, and including any
schedules or exhibits thereto, the “Shareholders’ Agreement”), Investor
irrevocably agrees to make the Capital Contribution to the equity capital of the
Company in immediately available funds via wire transfer to the account
designated on Schedule A attached hereto.  In full and complete consideration
for the Capital Contribution made by Investor, the Company agrees to issue to
Investor 18,000,000 Preferred Shares.

 

2.             Execution of the Shareholders’ Agreement.  In connection with the
consummation of the subscription made hereunder, Investor shall deliver to the
Company an executed counterpart signature to the Shareholders’ Agreement, and in
connection therewith, agrees to become a Shareholder (as such term is defined in
the Shareholders’ Agreement) and to be bound by the provisions of the
Shareholders’ Agreement to the extent applicable to Investor.

 

3.             Representations and Warranties of Investor.  In addition to any
representations and warranties set forth in the Shareholders’ Agreement,
Investor hereby represents and warrants to the Company, as of the date hereof,
as follows:

 

(a)           Authorization.  Investor has all requisite power and authority to
execute and deliver this Agreement and the Shareholders’ Agreement, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder.  This Agreement and the Shareholders’
Agreement have each been duly and validly executed and delivered by Investor. 
This Agreement and the Shareholders’ Agreement each constitute a legal, valid
and binding obligation of Investor enforceable against Investor in accordance
with their respective terms.

 

1

--------------------------------------------------------------------------------


 

(b)           No Consent. No consent, authorization, approval, order, license,
certificate or permit of or from, or declaration or filing with, any federal,
state, local or other governmental authority, or any court or any other
tribunal, is required by Investor for the execution, delivery or performance by
Investor of this Agreement and the Shareholders’ Agreement other than approval
of the Exchange Control Division of the Bermuda Monetary Authority.

 

(c)           No Conflict.  The execution and delivery of this Agreement and the
Shareholders’ Agreement, and the consummation of the transactions contemplated
hereby and thereby and the performance of Investor’s obligations hereunder and
thereunder will not conflict with, or result in any violation of or default
under any provision of any governing instrument applicable to Investor, or any
agreement or other instrument to which Investor is a party or by which Investor
or any of the properties of Investor are bound, or any law, permit, franchise,
judgment, decree, statute, rule or regulation applicable to Investor or
Investor’s business or properties.

 

(d)           Accredited Investor.  Investor is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Act”).

 

(e)           Available Information.  Investor is familiar with the Company’s
business, plans and financial condition.  Investor understands all of the terms
of the purchase of the Common Shares and the risks associated with an investment
in the Company.  Investor acknowledges that it has received all information that
is essential to Investor in making an informed investment decision whether to
purchase the Common Shares and that Investor is relying solely on its own
examination of the Company, the Common Shares and the terms and conditions of
this Agreement and the Shareholders’ Agreement, regardless of the information
previously provided to Investor, prior to making any investment decision with
respect to purchase of the Common Shares.  Investor has consulted its own
financial, legal and tax advisors with respect to the economic, legal and tax
consequences of an investment in the Common Shares and has not relied on the
Company or any of its officers, directors, managers, affiliates, agents or
professional advisors for advice as to such consequences.  Investor acknowledges
that any and all documents, whether oral or in writing, regarding the investment
contemplated hereunder are superseded and are qualified in their entirety by the
provisions of the Shareholders’ Agreement and this Agreement.

 

(f)            Restrictions. Investor understands that the offering and sale of
the Common Shares is intended to be exempt from registration under the Act by
virtue of Section 4(2) of the Act and the provisions of Regulation D promulgated
thereunder and any state “blue sky” or similar laws.  Investor further
acknowledges that no filings have been made under the Act or any state “blue
sky” or similar laws, and to the extent permitted by law, Investor waives any
other filings or notifications.  In furtherance thereof, Investor represents and
warrants to and agrees with the Company and its affiliates as follows: (i)
Investor realizes that the basis for the exemption may not be present if,
notwithstanding such representations, Investor has in mind merely acquiring
Common Shares and underlying securities for a fixed or determinable period in
the future, or for a market rise, or for sale if the market does not rise; (ii)
Investor has the financial ability to bear the economic risk of its investment,
has adequate means for providing for its current needs and contingencies and has
no need for liquidity with respect to its investment in

 

2

--------------------------------------------------------------------------------


 

the Company; and (iii) Investor is an investor experienced in the purchase of
securities that are offered pursuant to an exemption under the Act and
understands that such securities are not liquid or marketable.  Investor has
such knowledge and experience in financial and business matters as to enable it
to evaluate the merits and risks of purchasing the Common Shares and to make an
informed decision to do so.

 

(g)           Investment Intent.  Investor is acquiring the Common Shares for
its own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in such Common Shares and underlying securities.  Further,
Investor does not have any contract, undertaking, agreement or arrangement with
any person or entity to sell, transfer or grant participations to such person or
entity or to any third person, with respect to any of the Common Shares. 
Investor understands that the Common Shares are a speculative investment which
involve a high degree of risk of loss of the entire investment in the Company.

 

(h)           Transferability.  Investor recognizes that (i) the Common Shares
will be subject to certain restrictions on transferability as described in the
Shareholders’ Agreement, and (ii) the marketability of the Common Shares will be
severely limited.  Investor agrees that it will not transfer, sell or otherwise
dispose of the Common Shares in any manner that will violate the Shareholders’
Agreement, the Act or similar state or foreign securities laws or will subject
the Company to regulation under the Investment Company Act, the rules and
regulations of the Securities and Exchange Commission, or the applicable laws of
Bermuda, or any other country, state or municipality having jurisdiction
thereof.  In particular, Investor is aware that the Common Shares are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Act (“Rule 144”) and may not be sold pursuant to Rule 144 promulgated under
the Act unless all of the conditions of Rule 144 are met.  Investor also
understands that the Company is under no obligation to register the Common
Shares on behalf of Investor or otherwise assist Investor in complying with any
exemption from registration under the Act.  Investor further understands that
sales or transfers of the Common Shares are further restricted by state
securities laws and the provisions of this Agreement which must be executed by
Investor as a condition precedent to receiving securities of the Company.

 

(i)            Brokers.  Investor has not engaged any broker or other person or
entity that is entitled to a commission, fee or other remuneration as a result
of the execution, delivery or performance of this Agreement or the Shareholders’
Agreement.

 

(j)            Residence of Investor.  Investor hereby represents that the
address of such Investor furnished by such Investor in Section 5(c) hereof is
such Investor’s principal business address.

 

(k)           Reliance on Representation and Warranties.  Investor understands
that the Common Shares are being offered and sold to Investor in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of Investor to acquire the
Common Shares.

 

3

--------------------------------------------------------------------------------


 

4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to Investor, as of the date hereof, as follows:

 

(a)           Organization and Good Standing. The Company is an exempted limited
company, duly organized, validly existing and in good standing under the laws of
Bermuda and has full company power and authority to carry on its business as it
is now being conducted and to own, lease or operate its properties and assets.

 

(b)           Valid Issuance.  Upon receipt of the Capital Contribution, the
Common Shares issued to Investor will be duly and validly authorized, will be
duly and validly issued and fully paid, free and clear of any and all liens,
claims or encumbrances, other than those set forth in the Shareholders’
Agreement or those imposed by Investor.  The issuance and sale of the Common
Shares contemplated hereby will not give rise to any preemptive rights or rights
of first refusal on behalf of any person.  The only rights of the Shareholders
in respect of their respective Common Shares will be as set forth in the
Shareholders’ Agreement.

 

(c)           Authorization; Enforceability.  The Company has full capacity,
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereunder.  This Agreement has been duly and validly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 

(d)           No Consent.  Except as may be required in connection with
applicable securities laws, no consent, authorization, approval, order, license,
certificate or permit of or from, or declaration or filing with, any federal,
state, local or other governmental authority, or any court or any other
tribunal, is required by the Company for the execution, delivery or performance
by the Company of this Agreement other than approval of the Exchange Control
Division of the Bermuda Monetary Authority.

 

(e)           No Conflict.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and the performance of the
Company’s obligations hereunder will not conflict with, or result in any
violation of or default under any provision of any governing instrument
applicable to the Company, or any agreement or other instrument to which the
Company is a party or by which the Company or any of the properties of Investor
are bound, or any law, permit, franchise, judgment, decree, statute, rule or
regulation applicable to the Company or its business or properties.

 

5.             Miscellaneous.

 

(a)           Entire Agreement.  This Agreement, together with the Shareholders’
Agreement, collectively, constitutes the entire agreement and understanding
between and among the parties as to the subject matter hereof and thereof and
supersedes any and all prior discussions, agreements or other communications or
understandings, whether written or oral, of any and every nature between and
among them.

 

(b)           Amendments.  This Agreement may be amended only by the mutual
written agreement of the Company and Investor.

 

4

--------------------------------------------------------------------------------


 

(c)           Notices.  Any notices, consents, waivers and/or other
communications under this Agreement shall be in writing and will be deemed to
have been duly given when (i) delivered by hand (with written confirmation of
receipt), (ii) sent by fax (with written confirmation of receipt) or (iii)
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses or fax
numbers set forth below (or to such other address, attention or fax number as a
party may designate by notice to the other party given in accordance with this
Section 5(c)):

 

If to Investor, to

 

ARNS, Inc.

c/o Altisource Asset Management Corporation

402 Strand St.

Frederiksted, United States Virgin Islands

00840-3531

Facsimile No.:  (770) 644-7420

Attention:  (340) 692-1046

 

If to the Company, to:

 

NewSource Reinsurance Company, Ltd.

Crawford House

50 Cedar Avenue

Hamilton, Bermuda HM 11

Facsimile No.:  (441) 295-6566

Attention:  Neil Horner

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177  Avenue of the Americas

New York, New York 10036

Facsimile No:  (212) 715-8000

Attention:  Russell Pinilis

 

(d)           Waiver.  No provision of this Agreement may be waived in any
manner except by written agreement of the party entitled to the benefits of such
provision.  In the event any provision hereof is waived, the balance of the
provisions hereof shall nevertheless remain in full force and effect and shall
in no way be waived, affected, impaired or otherwise invalidated.  No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available, whether by contract, at law, in equity or otherwise.

 

5

--------------------------------------------------------------------------------


 

(e)           Third Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.

 

(f)            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns and Investor
and its heirs, legal representatives, executors, administrators and permitted
successors and assigns (as the case may be).  Investor shall not assign any of
its obligations hereunder without the prior written consent of the Company.

 

(g)           Capitalized Terms.  All capitalized terms which are defined in the
Shareholders’ Agreement shall have the same meanings in this Agreement as in the
Shareholders’ Agreement, unless otherwise defined herein or unless the context
otherwise requires.

 

(h)           Applicable Law.  This Agreement shall be governed by, construed
and enforced in accordance with the laws of Bermuda, without regard to
principles of conflict of laws.

 

(i)            Agreement in Counterparts.  This Agreement may be executed in
more than one counterpart, each copy of which when so executed, then delivered
or transmitted by facsimile or in pdf file by e-mail, shall be deemed to be an
original, but all such counterparts shall, together, constitute one and the same
instrument.

 

(j)            Headings.  The headings of the Sections hereof are inserted as a
matter of convenience and for reference only and in no way define, limit or
describe the scope of this Agreement or the meaning of any provision hereof.

 

(k)           Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstance shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to any party or circumstance other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If the final judgment of a court of competent jurisdiction declares that any
term or provision hereof is invalid or unenforceable, the parties hereto agree
that the court making the determination of invalidity or unenforceability shall
have the power to reduce the scope, duration or area of the term or provision,
or to delete specific words or phrases, and to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

(l)            Expenses.  Each party shall be responsible for such party’s own
expenses in connection with the negotiation, execution and delivery of this
Agreement and the Shareholders’ Agreement and the consummation of the
transactions contemplated hereunder and thereunder.

 

6

--------------------------------------------------------------------------------


 

(m)          Waiver of Jury Trial. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION, ANY
COUNTERACTION OR COUNTERCLAIM, WHETHER IN CONTRACT, STATUTE, TORT (INCLUDING,
WITHOUT LIMITATION, NEGLIGENCE) OR OTHERWISE.

 

(n)           Specific Performance. The parties acknowledge that they will be
irreparably damaged if the provisions of this Agreement are not specifically
enforced.  Should any controversy arise concerning a breach of any provision of
this Agreement, an order or injunction may be issued restraining the breach
pending the determination of such controversy (without the posting of any bond
and without proving that damages would be inadequate), and the resolution of the
controversy shall be enforceable in a court of equity by a decree of specific
performance.  Each party shall be permitted to enforce specifically the terms
and provisions hereof in any court of Bermuda or any other court having
jurisdiction, this being in addition to any other remedy to which such party may
be entitled at law or in equity or otherwise.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the date
first written above.

 

 

 

THE COMPANY

 

 

 

 

 

 

 

 

NEWSOURCE REINSURANCE COMPANY, LTD.

 

 

 

 

 

 

 

 

By:

/s/ Stephen H. Gray

 

 

 

Name:

Stephen H. Gray

 

 

 

Title:

Director

 

 

[Company Signature Page to Subscription Agreement - Residential]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

 

 

THE INVESTOR

 

 

 

 

 

ARNS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

 

 

Name:

Ashish Pandey

 

 

 

Title:

Chief Executive Officer

 

 

[Investor Signature Page to Subscription Agreement - Residential]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Wire Instructions

 

Bank:

ABA No.:

Account Name:

Account No.:

Reference:

Attention:

 

--------------------------------------------------------------------------------